Citation Nr: 0309378	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  95-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for joint pain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for residuals of a back 
injury.

6.  Entitlement to service connection for memory impairment.

7.  Entitlement to service connection for the residuals of a 
urinary tract infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
August 1982 and from September 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claims now on appeal.  

In April 2002, the Board determined that further development 
was required to properly consider the veteran's claims and 
undertook additional development pursuant to 38 C.F.R. 
§ 19.9(a)(2) in order to notify the veteran of an update in 
the law.  However, the Board no longer has authority to 
correct procedural defects and made a decision in the first 
instance without obtaining a waiver from the appellant.  No 
waiver has been obtained in this case.  The result is that 
the RO must undertake the initial review under the amended 
law and adjudicate the claim.  As such, with the exception of 
one issue, which the veteran withdrew, the issues must be 
remanded to the RO.

Finally, the Board notes that the veteran also filed a claim 
for entitlement to service connection for post traumatic 
stress disorder, which was granted by the RO by rating 
decision dated in September 2001.  As that is considered a 
full grant of the benefit, the issue is no longer on appeal 
to the Board.




FINDING OF FACT

In a Substantive Appeal dated in May 1995, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to service connection 
for a gastrointestinal disorder.


CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
veteran on the issue of entitlement to service connection for 
a gastrointestinal disorder have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002) (as amended).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2002) (as amended by 68 Fed. Reg. 13235 (April 
18, 2003)).  

In a May 1995 Substantive Appeal, the veteran noted as 
follows:  

STOMACH CONDITION - I WOULD LIKE TO 
WITHDRAW AT THIS TIME ANY CLAIM FOR THIS 
PROBLEM.

As such, the Board finds that the veteran has withdrawn his 
appeal as to that issue, and there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The claim for Entitlement to service connection for a 
gastrointestinal disorder is dismissed without prejudice.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

As noted above, the Board chose to undertake additional 
development of the evidence in this case pursuant to 
38 C.F.R. § 19.9(a)(2).  Specifically, the veteran was 
afforded a copy of the amendment to 38 U.S.C.A. § 1117 
regarding compensation for disabilities occurring in Persian 
Gulf War veterans, which were made effective March 1, 2002.   

Since undertaking the aforementioned development, the United 
States Court of Appeals for the Federal Circuit invalidated 
the provisions of 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
These provisions allowed the Board to develop evidence and 
take action to correct a missing or defective VCAA duty to 
notify letter as required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).  As the Board no longer has authority 
to correct a procedural defect, the RO must adjudicate the 
claims considering the new law, as well as any new evidence.

Because of the above-referenced court decision, a remand in 
this case is required.  Accordingly, this case is REMANDED 
for the following:


1.  The RO should readjudicate the 
veteran's claims taking into consideration 
the amended provisions of 38 U.S.C.A. 
§ 1117 as well as any new evidence added 
to the record since the last Supplemental 
Statement of the Case (SSOC).  


2.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



